Campbell, J.,
delivered the opinion of the court.
The relation sustained by Jones to the land was such as to make a deed of trust, executed by him on the crop to be grown on the land, valid, because such crop had a potential existence, within the meaning of the law. Although the legal title of the land was in Gross, and Jones had only a bond for title, he had possession of the land and the consent of Gross to occupy it,- and the rights of a legal owner of all crops to be produced on it.

Affirmed.